Title: To Thomas Jefferson from John Broome, 27 March 1807
From: Broome, John,McCord, Andrew
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Albany, March 27th, 1807.
                        
                        Pursuant to the orders of the Senate and Assembly of this State, we have the Honor to inclose you their Joint
                            resolutions, relative to the protection of the Port of New York. 
                  With Sentiments of high consideration, We are, Sir, your
                            obed’t humble Servants,
                        
                            Jno. Broome Presidt
                            of the Senate
                            A, Mc,Cord Speaker
                            of the house of Assembly
                        
                     Enclosure
                                                
                  
                                                    
                            
                            State of New-York. March 20th 1807—
                        
                     Resolved as the sense of this legislature that every consideration of policy and duty requires—that adequate measures should be adopted by the national Government for the protextion of the port of New-York.
                     That the agricultural as well as commercial interests of the State are deeply interested in this most desirable object.
                     That in surrendering to the United States. the revenue arising from imposts, this State anticipated and has now a right to expect that a competent portion of that revenue would be appropriated for its defence and that the Congress of the United States are bound by their consititutional duties, as guardians of the common defence and general welfare to satisfy this proper and reasonable expectation.
                     Resolved that an application be made to the President of the United States in behalf of this State to fix upon a plan of durable and permanent defence for the port of New York fully adequate to the importance of the object and that he be also respectfully requested to appropriate out of the monies placed at his disposal as large a sum as can be usefully expended for that purpose, until Congress shall have it in their power to make further provision in the premises.
                     Resolved that the Legislature of this State fully approve of the conduct of our Senators & Representatives in Congress in advocating and enforcing the claims of this State in this respect and that they be requested to support and enforce such further measures as may be necessary for the permanent defence of this State and to obtain either by annual appropriation or by general provision a sum competent to that important object.
                     Resolved that three Copies of the above Resolutions be signed by the President of the Senate and Speaker of the Assembly and that they be requested to transmit one of the said Copies to the President of the United States, one to  the President of the Senate and one to the Speaker of the House of Representatives of the United States.
                     By order of the Senate,
                                                
                            
                            Jno Broome Presidt
                        By Order of the Assembly
                        
                           A, Mc,Cord Speaker
                        
                  
                        
                    